ORDER

PER CURIAM.
Appellant Norma Strange appeals the judgment of the trial court entered after a jury verdict denying her claim and finding in favor of Respondent David Reece. She argues on appeal that the trial court committed instructional error.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).